2 INTERIM REPORT For the six months ended June30, 2007 CONSOLIDATED BALANCE SHEETS as at June30, 2007 and December31, 2006 (unaudited– US$millions) 2007 2006 (audited) Assets Cash, short term investments and marketable securities 712.2 767.4 Accounts receivable and other 1,945.0 1,892.8 Recoverable from reinsurers (including recoverables on paid losses– $315.9; 2006– $395.4) 5,212.3 5,506.5 7,869.5 8,166.7 Portfolio investments Subsidiary cash and short term investments (fair value $3,238.9; 2006– $4,620.1) 3,238.9 4,602.7 Bonds At fair value (amortized cost $10,299.9) 9,876.9 — At amortized cost (fair value $8,547.1) – 8,674.1 Preferred stocks At fair value (cost $18.5) 18.4 — At cost (fair value $19.6) – 16.4 Common stocks At fair value (amortized cost $2,125.2) 2,456.4 — At cost (fair value $2,119.7) – 1,890.0 Investments, at equity (fair value $397.1; 2006– $682.9) 349.3 474.0 Other invested assets 256.6 154.7 Assets pledged for short sale and derivative obligations (fair value $1,168.1; 2006– $1,018.1) 1,168.1 1,023.7 17,364.6 16,835.6 Deferred premium acquisition costs 381.2 369.0 Future income taxes 788.0 771.3 Premises and equipment 87.6 86.0 Goodwill 240.2 239.2 Other assets 92.0 108.7 26,823.1 26,576.5 Liabilities Subsidiary indebtedness 77.5 68.2 Accounts payable and accrued liabilities 1,057.6 1,091.2 Short sale and derivative obligations 840.0 783.3 Funds withheld payable to reinsurers 352.5 370.0 2,327.6 2,312.7 Provision for claims 15,356.1 15,502.3 Unearned premiums 2,342.1 2,298.9 Long term debt– holding company borrowings 1,060.7 1,202.6 Long term debt– subsidiary company borrowings 905.3 913.1 Purchase consideration payable 176.9 179.2 Trust preferred securities of subsidiaries 17.9 17.9 19,859.0 20,114.0 Non-controlling interests 1,511.9 1,292.9 Contingencies (note8) Shareholders’ Equity Common stock 2,071.9 2,071.9 Other paid in capital 57.9 57.9 Treasury stock, at cost (22.7 ) (18.3 ) Preferred stock 136.6 136.6 Retained earnings 850.6 596.6 Accumulated other comprehensive income 30.3 12.2 3,124.6 2,856.9 26,823.1 26,576.5 See accompanying notes. CONSOLIDATED STATEMENTS OF EARNINGS for the six months ended June30, 2007 and 2006 (unaudited– US$millions except per share amounts) Second quarter First six months 2007 2006 2007 2006 Revenue Gross premiums written 1,413.3 1,454.7 2,645.0 2,796.5 Net premiums written 1,199.5 1,250.4 2,268.9 2,408.0 Net premiums earned 1,137.9 1,222.2 2,275.8 2,407.9 Interest and dividends 195.3 190.6 393.9 339.8 Net gains on investments 236.7 434.8 335.5 724.4 Claims fees 100.2 88.0 199.9 178.0 1,670.1 1,935.6 3,205.1 3,650.1 Expenses Losses on claims 754.8 920.3 1,528.5 1,719.6 Operating expenses 283.2 261.5 568.0 522.5 Commissions, net 180.1 201.0 365.6 409.9 Interest expense 69.5 52.8 118.4 105.0 1,287.6 1,435.6 2,580.5 2,757.0 Earnings from operations before income taxes 382.5 500.0 624.6 893.1 Provision for income taxes 106.9 212.6 186.2 357.6 Net earnings before non-controlling interests 275.6 287.4 438.4 535.5 Non-controlling interests (107.5) (58.2) (159.4) (107.9) Net earnings 168.1 229.2 279.0 427.6 Net earnings per share $9.32 $12.73 $15.41 $23.72 Net earnings per diluted share $8.92 $12.14 $14.77 $22.65 Cash dividends paid per share $– $— $2.75 $1.40 Shares outstanding (000) (weighted average) 17,717 17,775 17,724 17,787 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME for the six months ended June30, 2007 and 2006 (unaudited– US$millions) Second quarter First six months 2007 2006 2007 2006 Net earnings 168.1 229.2 279.0 427.6 Other comprehensive income, net of income taxes Change in net unrealized gains on available for sale securities(1) (29.3 ) — (15.0 ) — Reclassification of net realized gains to earnings(2) (71.4 ) — (93.4 ) — Change in unrealized foreign currency translation gains(3) 63.2 42.0 77.0 47.8 Other comprehensive income (37.5 ) 42.0 (31.4 ) 47.8 Comprehensive income 130.6 271.2 247.6 475.4 (1) Net of income tax recovery of $9.6 and $5.3 forthe second quarter and first six months of 2007,respectively. (2) Net of income tax recovery of $35.7 and $44.9 forthe second quarter and first six months of 2007,respectively. (3) Net of income tax recovery of $2.1 (2006–$3.1) for the second quarter and net of income taxexpense of $2.9 (2006– income tax recovery of $0.9)for the first six months of 2007. See accompanying notes. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY for the six months ended June30, 2007 and 2006 (unaudited– US$millions) 2007 2006 Common stock – Subordinate voting shares– beginning of period 2,068.1 2,075.8 Purchases during the period – (7.7) Subordinate voting shares– end of period 2,068.1 2,068.1 Multiple voting shares– beginning and end of period 3.8 3.8 Common stock 2,071.9 2,071.9 Other paid in capital –beginning of period 57.9 59.4 Purchase of convertible senior debentures – (1.5) Other paid in capital– end of period 57.9 57.9 Treasury stock (at cost) –beginning of period (18.3) (17.3) Reissued (acquired) during the period (4.4) 0.1 Treasury stock –end of period (22.7) (17.2) Preferred stock – SeriesA– beginning and end of period 51.2 51.2 SeriesB– beginning and end of period 85.4 85.4 Preferred stock 136.6 136.6 Retained earnings– beginning of period 596.6 405.6 Transition adjustment– financial instruments 29.8 — Net earnings for the period 279.0 427.6 Common share dividends (49.0) (25.1) Preferred share dividends (5.8) (5.7) Retained earnings –end of period 850.6 802.4 Accumulated other comprehensive income –beginning of period 12.2 (19.7) Transition adjustment– financial instruments 49.5 — Other comprehensive income (31.4) 47.8 Accumulated other comprehensive income –end of period 30.3 28.1 Retained earnings and accumulated other comprehensive income 880.9 830.5 Total shareholders’ equity 3,124.6 3,079.7 Number of shares outstanding Common stock – Subordinate voting shares– beginning of period 16,981,970 17,056,856 Net treasury shares reissued (acquired) (25,990) 300 Purchases – (67,800) Subordinate voting shares– end of period 16,955,980 16,989,356 Multiple voting shares– beginning and end of period 1,548,000 1,548,000 Interest in shares held through ownership interest in shareholder (799,230) (799,230) Common stock effectively outstanding– end of period 17,704,750 17,738,126 Preferred stock – SeriesA– beginning and end of period 3,000,000 3,000,000 SeriesB– beginning and end of period 5,000,000 5,000,000 See accompanying notes. CONSOLIDATED STATEMENTS OF CASH FLOWS for the six months ended June30, 2007 and 2006 (unaudited– US$ millions) Second quarter First six months 2007 2006 2007 2006 Operating activities Earnings before non-controlling interests 275.6 287.4 438.4 535.5 Amortization 7.0 6.2 16.2 10.5 Bond discount amortization (5.4 ) (9.8 ) (11.3 ) (19.3 ) Earnings on investments at equity (19.4 ) (39.9 ) (35.1 ) (49.4 ) Future income taxes (5.1 ) 223.2 26.4 336.7 Net gains on investments – (434.8 ) – (724.4 ) Net gains on available for sale securities (92.6 ) — (138.3 ) — Other net gains on investments (144.1 ) — (197.2 ) — 16.0 32.3 99.1 89.6 Changes in: Provision for claims (237.5 ) (193.8 ) (365.1 ) (325.1 ) Unearned premiums 82.3 37.4 (30.9 ) (38.8 ) Accounts receivable and other (64.5 ) (154.7 ) 48.8 354.8 Recoverable from reinsurers 219.3 401.4 409.6 562.1 Funds withheld payable to reinsurers (25.8 ) (53.0 ) (28.9 ) (46.6 ) Accounts payable and accrued liabilities (24.0 ) 33.4 (65.4 ) (49.1 ) Other (14.7 ) 35.3 (38.2 ) 36.4 Cash provided by (used in) operating activities (48.9 ) 138.3 29.0 583.3 Investing activities Investments– purchases – (523.5 ) – (1,412.7 ) – sales – 1,457.6 – 2,382.3 Net purchase of assets and liabilities classified as held for trading (159.8 ) — (210.1 ) — Net sales of securities designated as held for trading 42.7 — 73.5 — Available for sale securities– purchases (515.7 ) — (2,457.1 ) — – sales 610.8 — 843.2 — Sale (purchase) of short-term investments 198.8 — (713.8 ) — Sale of marketable securities – 56.7 – 114.0 Sale of Zenith National shares – — – 193.8 Sale of Hub International shares 428.5 — 428.5 — Purchase of Advent shares – — – (24.7 ) Purchase of ICICI Lombard shares (6.4 ) (11.4 ) (15.3 ) (17.2 ) Net (purchase) sale of other equity instruments (4.4 ) 41.2 (9.6 ) 44.6 Purchase of premises and equipment (0.1 ) (3.8 ) (9.0 ) (5.3 ) Cash provided by (used in) investing activities 594.4 1,016.8 (2,069.7 ) 1,274.8 Financing activities Subordinate voting shares repurchased – (5.1 ) – (7.7 ) Purchase of treasury shares (4.4 ) — (4.4 ) — Long term debt– holding company Repayment (35.1 ) (15.5 ) (107.8 ) (76.1 ) Debt issuance costs (15.0 ) — (15.0 ) — Long term debt– subsidiary companies Issuances 330.0 — 330.0 100.0 Repayment (295.7 ) (19.3 ) (295.7 ) (19.3 ) Debt issuance costs (23.4 ) — (23.4 ) — Trust preferred securities of subsidiary repurchased – (4.1 ) – (4.1 ) Purchase consideration payable (1.2 ) (11.6 ) (2.3 ) (12.4 ) Subsidiary indebtedness 2.2 6.3 2.9 10.1 Common share dividends – — (49.0 ) (25.1 ) Preferred share dividends (3.0 ) (3.0 ) (5.8 ) (5.7 ) Cash provided by (used in) financing activities (45.6 ) (52.3 ) (170.5 ) (40.3 ) Foreign currency translation 70.8 29.7 78.0 30.5 Increase (decrease) in cash and cash equivalents 570.7 1,132.5 (2,133.2 ) 1,848.3 Cash and cash equivalents– beginning of period 3,059.9 5,306.2 5,763.8 4,590.4 Cash and cash equivalents– end of period 3,630.6 6,438.7 3,630.6 6,438.7 Cash and cash equivalents consist of cash and short term investments,including subsidiary cash and short term investments, and exclude $327.5 ($208.4 atDecember31, 2006, $253.4 at June30, 2006 and $216.4 at December31,2005)of subsidiary cash and short term investments which is restricted. Cashequivalents are readily convertible into cash and have maturities of three months orless. See accompanying notes. Notes to Consolidated Financial Statements for the six months ended June30, 2007 and 2006 (unaudited– in US$millions except per share amounts and as otherwiseindicated) 1.Basis of Presentation These consolidated financial statements should be read in conjunction with the company’s consolidated financial statements for the year ended December31, 2006. These consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) using the same accounting policies as were used for the company’s consolidated financial statements for the year ended December31, 2006 except as described in note2, and although they do not include all disclosures required by Canadian GAAP for annual financial statements, in management’s opinion they include all disclosures necessary for the fair presentation of the company’s interim results. 2.Summary of Significant AccountingPolicies Changes in accounting policies On January1, 2007, the company adopted five new accounting standards that were issued by the Canadian Institute of Chartered Accountants (“CICA”): CICA Handbook Section1530, Comprehensive Income; Section3855, Financial Instruments– Recognition and Measurement; Section3251, Equity; Section3861, Financial Instruments– Disclosure and Presentation; and Section3865, Hedges. The adoption of these new accounting standards resulted in changes in the accounting for financial instruments as well as the recognition of certain transition adjustments that have been recorded in opening retained earnings or opening accumulated other comprehensive income as described below. The company adopted these standards prospectively and, accordingly, prior period balances have not been restated (except for the reclassification of the currency translation account which was adopted retroactively with prior period restatement). The adoption of these new accounting standards, specifically the accounting for bonds designated as held for trading under the fair value option, reduced net earnings by $23.6 and $27.3 for the second quarter and first six months of 2007 respectively. Consequently, basic earnings per share is also lower by $1.33 and $1.54 and diluted earnings per share is lower by $1.26 and $1.46 for those periods respectively. Financial Instruments– Recognition andMeasurement.Under the new standards, financial assets are classified as held for trading, available for sale, held to maturity or loans and receivables. Financial liabilities are classified as held for trading or as other financial liabilities. Derivatives are classified as held for trading unless they are specifically designated within an effective hedge relationship. The company may also designate certain financial instruments, on initial recognition or adoption of the standard, as held for trading under the fair value option. The company’s financial assets and liabilities, including all derivatives, are recorded on the consolidated balance sheet at fair value on initial recognition and subsequently accounted for based on their classification as described below. Held for trading– Financial assets purchased for short term investment objectives are classified as held for trading. Financial liabilities classified as held for trading are obligations related to securities sold but not yet purchased. Financial assets and liabilities and derivatives classified as held for trading are carried at fair value on the consolidated balance sheet with realized and unrealized gains and losses recorded in net gains on investments. Dividends and interest earned and interest incurred are included in interest and dividends in the consolidated statement of earnings. At January1, 2007, cash and cash equivalents totaling $5,702.5 (fair value $5,702.5), previously accounted for at cost or amortized cost, were classified as held for trading. Bonds totaling $1,109.7 (fair value $1,167.5) containing embedded derivatives that otherwise would require bifurcation were designated as held for trading under the fair value option. These financial assets were previously recorded at amortized cost and are now accounted for in the same manner as other financial assets classified as held for trading. Financial assets, primarily derivatives totaling $115.7 and financial liabilities totaling $783.3, previously accounted for at fair value, were classified as held for trading. Available for sale– Financial assets classified as available for sale are carried at fair value with changes in unrealized gains and losses recorded in other comprehensive income until realized, at which time the cumulative gain or loss is reclassified to net gains on investments in the consolidated statement of earnings. The fair value changes recorded through other comprehensive income and accumulated other comprehensive income are not allocated to non-controlling interests. When unrealized losses on available for sale securities are determined to be other than temporary, the cost of the financial asset is written down to fair value with the change recorded in net gains on investments in the consolidated statement of earnings. Previously, such securities were written down to net realizable value. Securities that are classified as available for sale and that do not have a readily availablemarket value are recorded at cost. Dividends and interest income from available for sale securities, including amortization of premiums and accretion of discounts, are recorded in interest and dividends in the consolidated statement of earnings. All bonds (other than those designated as held for trading), all common stocks, all preferred stocks and certain short term investments together totaling $10,159.8 (fair value $10,233.3), previously accounted for at cost or amortized cost, were classified as available for sale on January1, 2007. Non-derivative financial assets that have a fixed maturity date, other than loans and receivables, for which the company has the intent and ability to hold to maturity or redemption are classified as held to maturity and reported at amortized cost. The company has not designated any financial assets as held to maturity. Loans and receivables and other financial liabilities continue to be carried at amortized cost. Hedges– For fair value hedges, the change in fair value of the hedging derivative is offset in the consolidated statement of earnings against the change in fair value of the hedged item relating to the hedged risk. For cash flow hedges, the change in fair value of the derivative to the extent effective is recorded in other comprehensive income until the item being hedged affects the consolidated statement of earnings, at which time the related change in fair value of the derivative is also recorded in the consolidated statement of earnings. Any hedge ineffectiveness is recorded in the consolidated statement of earnings. Previously, derivatives that met hedge accounting criteria were accounted for on an accrual basis. The company did not have any derivatives designated as accounting hedges upon adoption of the new standards. Comprehensive income– Comprehensive income consists of net earnings and other comprehensive income. Unrealized gains and losses on financial assets classified as available for sale, unrealized foreign currency translation amounts arising from self-sustaining foreign operations, and changes in the fair value of the effective portion of cash flow hedging instruments are recorded in the consolidated statement of comprehensive income and included in accumulated other comprehensive income until recognized in the consolidated statement of earnings. Accumulated other comprehensive income is included on the consolidated balance sheet as a separate component of shareholders’ equity (net of income taxes). Fair values of financial instruments measured at fair value that are quoted in active markets are obtained from external pricing services and are based on bid prices for financial assets and offer prices for financial liabilities. Short term investments comprise securities due to mature within one year from the date of purchase and are carried at amortized cost which approximates fair value. Fair values of third party investment funds are based on the net asset values as advised by the funds. Fair values of derivative financial instruments are based on dealer quotes. Transaction costs related to financial assets and liabilities classified or designated as trading are expensed as incurred. Transaction costs related to available for sale financial assets and long term debt are capitalized to the cost of the asset or liability on initial recognition and, where applicable, are amortized to interest income and interest expense respectively using the effective interest method. The company continues to account for the purchase and sale of securities using trade date accounting for purposes of both the consolidated balance sheet and the consolidated statement of earnings. Transitional adjustment– On January1, 2007, the company recognized all of its financial assets and liabilities in the consolidated balance sheet according to their classification. Any adjustment made to a previous carrying amount was recognized as an adjustment to opening retained earnings or opening accumulated other comprehensive income, net of income taxes. The currency translation account, previously presented as a separate component of shareholders’ equity, was reclassified retroactively to accumulated other comprehensive income. Unamortized debt issuance costs of $28.2 were reclassified from other assets to long term debt. The impact on the consolidated balance sheet of adopting the new standards was as follows: Impact on Consolidated Balance Sheet Previously reported December31, 2006 Classifications to conform with current year presentation Reclassified December31, 2006 Adjustment upon adoption of new standards January1, 2007 Assets Cash, short term investments and marketable securities 767.4 — 767.4 16.2 783.6 Portfolio investments Subsidiary cash and short term investments 5,432.0 (829.3 ) 4,602.7 — 4,602.7 Bonds 8,944.0 (269.9 ) 8,674.1 (127.0 ) 8,547.1 Preferred stocks 16.4 — 16.4 0.4 16.8 Common stocks 2,087.3 (197.3 ) 1,890.0 229.7 2,119.7 Strategic investments 337.9 (337.9 ) — — — Investments, at equity — 474.0 474.0 — 474.0 Real estate 18.0 (18.0 ) — — — Other invested assets — 154.7 154.7 — 154.7 Assets pledged for short sale and derivative obligations — 1,023.7 1,023.7 (5.6 ) 1,018.1 16,835.6 — 16,835.6 97.5 16,933.1 Future income taxes 771.3 — 771.3 (26.7 ) 744.6 Other assets 108.7 — 108.7 (28.2 ) 80.5 All other assets 8,093.5 — 8,093.5 — 8,093.5 26,576.5 — 26,576.5 58.8 26,635.3 Liabilities Long term debt– holding company borrowings 1,202.6 — 1,202.6 (21.1 ) 1,181.5 Long term debt– subsidiary company borrowings 913.1 — 913.1 (7.1 ) 906.0 All other liabilities 20,311.0 — 20,311.0 — 20,311.0 22,426.7 — 22,426.7 (28.2 ) 22,398.5 Non-controlling interests 1,292.9 — 1,292.9 7.7 1,300.6 Shareholders’ equity Common stock 2,071.9 — 2,071.9 — 2,071.9 Other paid in capital 57.9 — 57.9 — 57.9 Treasury stock, at cost (18.3 ) — (18.3 ) — (18.3 ) Preferred stock 136.6 — 136.6 — 136.6 Retained earnings 596.6 — 596.6 29.8 626.4 Currency translation account 12.2 (12.2 ) — — — Accumulated other comprehensive income Unrealized gains on available for sale securities — — — 49.5 49.5 Currency translation account — 12.2 12.2 — 12.2 2,856.9 — 2,856.9 79.3 2,936.2 26,576.5 — 26,576.5 58.8 26,635.3 3.Cash and Investments Cash and short term investments, marketable securities, portfolio investments and short sale and derivative obligations by financial instrument classification are shown in the table below: June30, 2007 December31, 2006 Classified as held for trading Designated as held for trading Classified as available for sale Equity- accounted and other Total carrying value Total fair value Total carrying value Total fair value Cash and short term investments 118.7 – 291.6 – 410.3 410.3 540.2 540.2 Marketable securities 55.2 – 246.7 – 301.9 301.9 227.2 243.4 173.9 – 538.3 – 712.2 712.2 767.4 783.6 Portfolio investments: Cash and short term investments 2,816.0 – 422.9 – 3,238.9 3,238.9 4,602.7 4,620.1 Bonds – 1,137.0 8,739.9 – 9,876.9 9,876.9 8,674.1 8,547.1 Preferred stocks – – 18.4 – 18.4 18.4 16.4 19.6 Common stocks – – 2,456.4 – 2,456.4 2,456.4 1,890.0 2,119.7 Investments, at equity – – – 349.3 349.3 397.1 474.0 682.9 Other invested assets 217.5 – – 39.1 256.6 259.8 154.7 156.2 3,033.5 1,137.0 11,637.6 388.4 16,196.5 16,247.5 15,811.9 16,145.6 Assets pledged for short sale and derivative obligations: Cash and short term investments 1,023.4 – – – 1,023.4 1,023.4 829.3 829.3 Bonds – – 144.7 – 144.7 144.7 194.4 188.8 1,023.4 – 144.7 – 1,168.1 1,168.1 1,023.7 1,018.1 4,230.8 1,137.0 12,320.6 388.4 18,076.8 18,127.8 17,603.0 17,947.3 Investment-related liabilities: Short sale and derivative obligations 840.0 – – – 840.0 840.0 783.3 783.3 On June13, 2007, the company and its subsidiaries completed the sale of all of their 26.1% interest in Hub International Limited (“Hub”) for cash proceeds of $41.50 per share. The sale of 10.3million Hub shares held by the company and its subsidiaries resulted in cash proceeds of $428.5 and a net gain on investment before income taxes and non-controlling interests of $220.5. A portion of the gain recognized on the sale of Hub by the Canadian subsidiaries is non-taxable, contributing to an effective tax rate in the second quarter which is lower than the statutory tax rate. On February7, 2006, subsidiaries of the company sold their remaining 3.8million shares of Zenith National Insurance Corp. common stock at $50.38 per share for net proceeds of $193.8, resulting in a net gain on investment before income taxes and non-controlling interest of $137.3. On January5, 2006, Advent Capital (Holdings) PLC (“Advent”), through an underwritten secondary public offering, raised gross proceeds of $51.5 (£30.0) of equity at $0.34 (20 pence) per share with the company purchasing its pro rata share at a cost of $24.7 (£14.0), thereby maintaining its 46.8% interest in Advent. Included in subsidiary cash and short term investments is cash pledged to the Society and Council of Lloyd’s (“Lloyd’s”) in the amount of $74.5 to support the underwriting capacity of subsidiaries’ Lloyd’s syndicates. This cash is restricted as to use. 4.Acquisitions and Divestitures On April3, 2007, the company completed the sale of substantially all of the assets of Guild Underwriters Napa Inc., realizing a net gain on investment before income taxes of $5.0. During the second quarter of 2007, the company completed its purchase of an additional 1,031,090 subordinate voting shares of Cunningham Lindsey Group Inc. at a cost of $2.0 (Cdn$2.3), which increased its percentage ownership from 81.0% to 85.6%. 5.Securities Sold but not yet Purchased and DerivativeTransactions At June30, 2007, as protection against a decline in equity markets, the company had short positions in Standard& Poor’s Depositary Receipts (“SPDRs”) and U.S.listed common stocks of $500.0 and $165.1 respectively ($500.0 and $99.6 respectively at December31, 2006), total return swaps with a total notional amount of $99.9 (nil at December 31, 2006) and equity index swaps with a total notional amount of $747.5 ($681.4 at December31, 2006). The company has purchased short term call options to limit the potential loss on the SPDRs short positions and $747.5 notional amount of equity index swaps to $217.4 at June30, 2007 ($162.7 at December31, 2006)and to provide general protection against the short position in common stocks. The fair value of the SPDRs and the equity index swaps and the call options at June30, 2007 was a liability of $654.0 and an asset of $42.7 respectively, compared to a liability of $638.9 and an asset of $40.2 respectively at December31, 2006. The obligation to purchase SPDRs and other common stocks was $840.0 at June30, 2007 ($783.3 at December31, 2006). At June30, 2007, the fair value of assets pledged as collateral for the obligations to purchase securities sold short, total return swaps and equity index swaps was $1,168.1 ($1,018.1 at December31, 2006), of which $253.0 ($208.4 at December31, 2006)was restricted cash and the remainder, although pledged, was able to be substituted with similar assets. The company has purchased credit default swaps, referenced to various U.S.issuers in the banking, mortgage and insurance sectors of the financial services industry, which serve as an economic hedge against declines in the fair value of the company’s financial assets. The notional amount of these credit default swaps was $18,026.0 at June30, 2007 ($13,175.4 at December31, 2006)with a fair value and cost of $198.3 and $341.0 respectively ($71.2 and $275.6 respectively at December31, 2006). The fair value of derivatives in a gain position as well as purchased options, warrants, total return swaps and credit default swaps are included on the balance sheet in other invested assets. The fair value of derivatives in a loss position and obligations to purchase securities sold short are included in short sale and derivative obligations. Changes in the fair value for the positions described above and other derivative securities positions have been included in net gains on investments in the consolidated statements of earnings as follows: Second quarter First six months 2007 2006 2007 2006 SPDRs sold short (33.6 ) 14.1 (34.6 ) (10.0 ) Equity index swaps 17.7 67.9 23.1 55.1 Common stocks sold short (1.6 ) (2.8 ) 7.3 (5.0 ) S&P index call options 20.4 (16.2 ) (15.4 ) (14.7 ) Credit default swaps (2.5 ) 34.5 59.6 25.7 Bond warrants and other (4.9 ) (1.9 ) (11.6 ) (5.5 ) Financial instruments designated as held for trading (50.2 ) — (56.8 ) — (54.7 ) 95.6 (28.4 ) 45.6 6.Capital and Long Term Debt During the second quarter of 2007, the company purchased $9.1 of its notes due in 2015 and $27.0 of its notes due in 2018 for cash payments of $9.3 and $25.8 respectively. On June18, 2007, the company closed its note exchange offer (which was accounted for as a modification of debt), under which $282.6 of outstanding notes due in 2012 were exchanged for a cash early participation payment of $11.2 and the issue of $282.6 of new 7¾%senior notes due in 2017, plus accrued interest to the settlement date. Of the $3.8 of additional transaction costs, $2.9 qualified for deferral and amortization pursuant to debt modification accounting treatment and has been classified as a reduction to the carrying value of the debt. On May7, 2007, Crum& Forster Holdings Corp. (“Crum&
